  Case: 1:12-cv-04428 Document #: 732 Filed: 11/14/18 Page 1 of 3 PageID #:40475



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JACQUES RIVERA,                                       )
                                                      )       No. 12 CV 004428
                Plaintiff,                            )
                                                      )
        v.                                            )       The Honorable Joan B. Gottschall
                                                      )
REYNALDO GUEVARA, et al.,                             )
                                                      )
                Defendants.                           )

   CITY DEFENDANTS’ OBJECTION TO PLAINTIFF’S MOTION FOR LEAVE TO
                         FILE EXCESS PAGES

        Defendants Reynaldo Guevara, Steve Gawrys, Edward Mingey, and City of Chicago

(“City Defendants”), by their respective undersigned attorneys, oppose Plaintiff’s motion for

leave to file his excessive brief and state:

        On August 27, 2018, Plaintiff complained that City Defendants’ motion for leave to file

oversized briefs, which Plaintiff mistakenly asserted would consist of a combined 110 pages,

was “abusive.” Dkt. 704. Instead, he argued that the Seventh Circuit has “stressed repeatedly

that parties must make editorial decisions in order not to burden courts with verbose briefs

outlining every imaginable argument.” Id., citing Fleming v. County of Kane, 855 F.2d 496, 497

(7th Cir. 1988) (“Page limitations are important, not merely to regulate the Court’s workload, but

also to encourage litigants to hone their arguments and to eliminate excessive verbiage.”). In

fact, City Defendants’ four briefs were 16, 27, 16 and 34 pages each, a total of 93 pages.

        Plaintiff’s motion to file a 133 page response brief takes hypocrisy to – literally – new

lengths. It should be denied, and this Court should instruct Plaintiff to edit his response

responsibly so that the Court and the City Defendants are not unreasonably burdened with having

to grapple with it.
  Case: 1:12-cv-04428 Document #: 732 Filed: 11/14/18 Page 2 of 3 PageID #:40476



Date: November 14, 2018                           Respectfully Submitted,

s/ Eileen E. Rosen                                /s/ Jeffrey N. Given
EILEN E. ROSEN                                    JEFFREY N. GIVEN
One of the Attorneys for City of Chicago          One of the Attorneys for Individual
                                                  Defendants

Eileen E. Rosen                                   James G. Sotos
Stacy A. Benjamin                                 Jeffrey N. Given
Catherine M. Barber                               Caroline P. Golden
Theresa B. Carney                                 Jeffrey R. Kivetz
Rock Fusco & Connelly, LLC                        Joseph M. Polick
321 N. Clark, Suite 2200                          David A. Brueggen
Chicago, IL 60654                                 The Sotos Law Firm, P.C.
Tel:(312)494-1000                                 550 E. Devon Avenue, Suite 150
erosen@rfclaw.com                                 Itasca, IL 60143.
                                                  Tel: (630)735-3300
                                                  jgiven@jsotoslaw.com


/s/Thomas M. Leinenweber
THOMAS M. LEINENWEBER
One of the Attorneys for Reynaldo Guevara

Thomas E. Leinenweber
James V. Daffada
Leinenweber Baroni & Daffada, LLC
120 N. LaSalle Street, Suite 2000
Chicago, IL 60602
Tel: (312)663-3003
thomas@ilesq.com
jim@ilesq.com




                                            2
  Case: 1:12-cv-04428 Document #: 732 Filed: 11/14/18 Page 3 of 3 PageID #:40477



                                   CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury pursuant to 28 U.S.C.A. § 1746 that on
November 14, 2018, I electronically filed the foregoing City Defendants’ Objection to
Plaintiff’s Motion for Leave to File Excess Pages with the Clerk of the Court using the
CM/ECF system which will send notification of such filing to the following CM/ECF
participants below.

Attorneys for Plaintiff                            Attorneys for City of Chicago
Arthur R. Loevy                                    Eileen E. Rosen
Jonathan I. Loevy                                  Stacy A. Benjamin
Elizabeth N. Mazur                                 Catherine M. Barber
Russel Ainsworth                                   Theresa B. Carney
Michael I. Kanovitz                                Rock Fusco & Connelly, LLC
Steven E. Art                                      321 N. Clark Street, Suite 2200
Anad Swaminathan                                   Chicago, IL 60654
Rachel Brady                                       (312)494-1000
311 N. Aberdeen                                    (312)494-1001(fax)
Chicago, IL 60607                                  erosen@rfclaw.com
(312)243-5900                                      sbenjamin@rfclaw.com
(312) 243-5902 (Fax)                               cbarber@rfclaw.com
loevylaw@loevy.com                                 tcarney@rfclaw.com
jon@loevy.com
Elizabethm@loevy.com
russell@loevy.com
mike@loevy.com
steve@loevy.com
annad@loevy.com
Brady@loevy.com

J. Samuel Tenebaum                                 Attorneys for Reynaldo Guevara
Bluhm Legal Clinic                                 Thomas M. Leinenweber
375 East Chicago Avenue                            James V. Daffada
Chicago, IL 60611                                  Leinenweber Baroni & Daffada, LLC
(312) 503-4808                                     120 N. LaSalle Street, Suite 2000
s-tenenbaum@law.northwestern.edu                   Chicago, IL 60602
                                                   (312)663-3003
                                                   thomas@ilesq.com
                                                   jim@ilesq.com

Locke E. Bowman, III
Alexa Van Brunt
Roderick MacArthur Justice Center
Northwestern University School of Law
375 East Chicago Aveneu
Chicago, IL 60611
(312)503-0844
(312)503-1272 (fax)
l-bowman@law.northwestern.edu
a-vanbrunt@law.northwestern.edu

                                                   /s/ Jeffrey N. Given
                                                   JEFFREY N. GIVEN, Attorney No. 6184989
                                                   One of the Attorneys for Individual Defendants

                                               3
